Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 1, 2020 is acknowledged.
Claims 1 and 4-7 are pending.
Claims 2 and 3 are cancelled.
Claims 1 and 6 are currently amended.
Claims 1 and 4-7 as filed on December 1, 2020 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by Yun are withdrawn, and all previous claim rejections under 35 USC 103 over Yun are withdrawn.
Applicant’s arguments and the 132 Declaration of Min Young Yi have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palinczar (US 4,671,955, published June 9, 1987, of record).
Regarding claim 1
Palinczar teaches compositions comprising ethyl hydroxyethylcellulose polymers, an active sunscreen agent and liquefied propellant (title; abstract; paragraph bridging columns 8 and 9; Examples 11-13; claims).  Palinczar exemplifies in Example 11 an aerosol composition comprising 30 wt% propellant and 1 wt% ethyl hydroxyethyl cellulose.  Therefore, Palinczar exemplifies a composition comprising 1/70 ~= 1.4 wt% ethyl hydroxyethyl cellulose on a stock solution basis (the material other than the propellant as described in paragraph [0014] of the instant specification).
Regarding claim 4
Palinczar teaches propellants include dimethylether (column 7, “The Propellant”).
Regarding claim 5
	Palinczar teaches active sunscreen agents include homosalate (columns 5 and 6, “The Active Sunscreen Agent).
Regarding claim 7
	Regarding the property of spraying in a slush state, because Palinczar teaches compositions that anticipate the composition of claim 1 comprising the same chemical species in the same amounts as claimed, then the compositions of Palinczar must also be capable of being sprayed in a slush state.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

Response to Arguments:  Claim Rejections - 35 USC § 102
Applicant’s conclusion that ethyl hydroxyethylcellulose is not the same as hydroxyethylcellulose as instantly claimed is acknowledged but not found persuasive because Applicant’s remarks evidence ethyl hydroxyethylcellulose is hydroxyethylcellulose comprising an additional ethyl functionality off the cellulose backbone.  The instant claims do not exclude such.  Therefore, the rejection is properly maintained in modified form as necessitated by amendment.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzbach et al. (US 2012/0244082, published September 27, 2012).
Regarding claims 1 and 4
	Sulzbach exemplify a composition comprising 0.5 wt% hydroxyethyl cellulose and benzophenone-3 (UV filter) (paragraph [0064]).  The composition is filled into a container at 45 wt% together with 45 wt% propane/butane (liquefied petroleum/natural gas) and 10 wt% 
Regarding claim 5
	Sulzbach teach alternate UV filters inclusive of 2-phenyl benzimidazole-5-sulfonic acid (paragraph [0049]). 
	Regarding claim 7
Regarding the property of spraying in a slush state, because Sulzbach teach compositions that anticipate the composition of claim 1 comprising the same chemical species in the same amounts as claimed, then the compositions of Sulzbach must also be capable of being sprayed in a slush state.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Kamijyo et al. (WO 2019/097622, published May 23, 2019, filed November 11, 2017, as evidenced by equivalent US 2020/0261329).
Regarding claims 1 and 4
	Kamijyo exemplify compositions comprising hydroxyethyl cellulose as the only thickener and liquefied petroleum gas as a propellant (Tables 1 and 2).  For example, Example 1 comprises 0.27 mass% hydroxyethyl cellulose (0.1431 mass% on a stock solution basis which is defined in paragraph [0014]) and 45 mass% liquefied petroleum gas.  The compositions may further comprise ultraviolet absorbers / ultraviolet light scattering agents (paragraphs [0092] and [0117]).
Regarding claim 7
Regarding the property of spraying in a slush state, because Kamijyo teach compositions that anticipate the composition of claim 1 comprising the same chemical species in the same amounts as claimed, then the compositions of Kamijyo must also be capable of being sprayed in a slush state.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schiemann et al. (US 2008/0112897, published May 15, 2008).
	Schiemann teach a propellant-containing cosmetic composition containing at least one UV filter (title; abstract).  The composition is sprayed / atomized to form snow-like drops, solid spray flakes and spray foam (slush) (paragraph [0009], also [0015], [0106]-[0107]), as required by instant claim 7.
	The propellant is selected from inter alia dimethylether and nitrogen; the propellant is present from 15 to 85 wt% (paragraph [0016]), as required by instant claim 4.
	UV filters include for example homosalate (paragraph [0024]; also [0019]-[0053]), as required by instant claim 5.
	The composition may contain at least one thickener; the at least one thickener is present from 0.01 to 20 wt% (paragraph [0054]).  Suitable thickeners include inter alia hydroxyethyl cellulose (paragraph [0054]).  
	Schiemann do not specifically teach or exemplify an embodiment comprising hydroxyethyl cellulose in an amount falling within the instantly claimed range of about 0.1 to 1.8 wt% in combination with an amount of propellant falling within the instantly claimed range of about 30 to 70 wt%, however, the ranges taught by Schiemann overlap the instantly claimed ranges, sufficient for a finding of prima facie obviousness.  See MPEP 2144.05.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Corbella et al. (US 7,427,406, published September 23, 2008) in view of Sulzbach et al. (US 2012/0244082, published September 27, 2012).
	Corbella teach aerosols comprising a carbonate and a propellant (title; abstract; claims).  Propellants include liquefied or compressed gases such as, for example, dimethyl ether and nitrogen (column 3, lines 55-65; claim 5), as required by instant claim 4.  The aerosols comprise 3 to 95 wt%, 30 to 50 wt% propellant (column 4, lines 22-25; claim 6).  
	The aerosols may further comprise UV filters / UV protection factors (column 1, lines 58-64; column 4, lines 50-60; claim 7).  UV protection factors include inter alia 3-(4-methylbenzyldene)-camphor and octocrylene (column 10, line 53 through column 11, line 5; also column 11, line 5 through column 12, line 59), as required by instant claim 5.
	The aerosols may further comprise inter alia thickeners (paragraph bridging columns 4 and 5).  Thickeners include inter alia polysaccharides inclusive of hydroxyethyl cellulose (column 9, lines 30-52).
	Corbella further teach the aerosols are contained such that the contents may be removed as inter alia a foam (slush) (column 2, lines 1-26), as required by instant claim 7.  The aerosols may further comprise water (column 4, lines 35-47; claim 9). 
	Corbella do not teach 0.1 to 1.8 wt% hydroxyethylcellulose on a stock solution (propellant-free) basis as required by claim 1.
	 This deficiency is made up for in the teachings of Sulzbach.
	Sulzbach teach aqueous aerosol compositions comprising at least one thickener and a propellant (title; abstract; claims).  The at least one thickener is a thickening polymer, preferably 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ thickeners inclusive of hydroxyethyl cellulose in the compositions of Corbella in amounts ranging from 0.05 to 2 wt% calculated to the total composition excluding the propellant as taught by Sulzbach because this amount of thickener recognized in the art as suitable for thickening aqueous aerosol compositions.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Corbella et al. (US 7,427,406, published September 23, 2008) in view of Sulzbach et al. (US 2012/0244082, published September 27, 2012) in view of Irwin et al. (US 2007/0134174, published June 14, 2007, of record).
	The teachings of Corbella and Sulzbach have been described supra.
	Corbella further teach the aerosols may further comprise oil components (paragraph bridging columns 4 and 5; paragraph bridging columns 5 and 6; column 10, lines 40-51).
	They do not teach the composition comprises a water phase layer including the aerosol stock solution and the aerosol propellant and a separate oil phase layer, the composition comprising about 1 to 50 wt% of the oil phase layer as required by claim 6.
This deficiency is made up for in the teachings of Irwin.
	Irwin teach compositions comprising about 5 to 75 wt% of an oil phase comprising hydrocarbon oils and waxes and silicones; an aqueous phase; from about 0.1 to 2 wt% of a polymeric thickener inclusive of polysaccharides; and a skin care active; the compositions comprising at least two separate phases and which are dispensed from a suitable container using a suitable propellant and form a stable foam (title; abstract; paragraphs [0003]-[0004], [0010], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerosol compositions of Corbella in view of Sulzbach to comprise at the least two separate phases as taught by Irwin because the foaming  compositions of Irwin provide a pleasant feel when applied to the skin.  There would be a reasonable expectation of success because at broadest the aerosol compositions of Corbella require nothing more than a carbonate and a propellant, because the aerosols compositions of Corbella may further comprise water and oils, and because the compositions of Corbella may be dispensed as a foam.

Response to Arguments and 132 Declaration
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by Applicant’s amendments.

	At page 8 of the Remarks, Applicant’s statement that the claimed compositions use hydroxyethylcellulose in order to provide a cooling sensation is acknowledged but not found persuasive because the claims are drawn to compositions, not to results flowing from a particular method of use thereof.  Nonetheless, because aerosol sunscreen compositions comprising hydroxyethylcellulose are known to the prior art as evidenced at least by the prior art of record, the discovery of a property latent to the prior art does not rebut prima facie obviousness.  See MPEP 2145 II.

	At page 9 of the Remarks, Applicant’s citation to Examples 1 and 2 of the specification is unclear because it is not clear whether Applicant is referencing Table 1 (page 7) or Table 2 (page 8).  Regardless, the data within the specification are not considered representative of the claimed compositions because the exemplified compositions require water, polyol and an oil phase (e.g., Table 1) and particular species falling within the scope thereof (e.g., Table 2).  In contrast, the claims are broadly drawn to compositions comprising hydroxyethylcellulose, any generic sunscreen and any generic polymer.  

	At pages 9-13 of the Remarks, Applicant summarizes the Declaration.  The Declaration appears to conclude the hydroxyethylcellulose thickener cannot be replaced by carbomer.  As an initial matter, it is not clear what is meant by carbomer because carbomer is a generic term encompassing a large genus of acrylate polymers.  Nor is it clear why it matters whether the exemplified aqueous compositions can employ the same amount of a different thickener when the claimed compositions need not be aqueous.  There is no nexus of these data with either the claimed compositions or the compositions taught by the prior art applied herein.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633